DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
receiving, by a payment application executing on a processor of a device, an indication specifying to generate a payment account with the payment application using a contactless card;
outputting, by the payment application, an indication specifying to tap the contactless card to the device;
receiving encrypted data from a communications interface of the contactless card, the encrypted data based on a diversified key and a customer identifier, the 
transmitting the encrypted data to a server associated with an issuer of the contactless card;
opening an account application associated with the issuer of the contactless card, wherein the payment application is distinct from the account application;
receiving, by the account application, confirmation input specifying to generate the payment account with the payment application using the contactless card;
transmitting, by the account application, an indication of the confirmation input to the server associated with the issuer of the contactless card;
opening the payment application responsive to the payment application receiving a verification of the encrypted data from the server associated with the issuer of the contactless card; and
generating, by the payment application, the payment account using account data generated by the server associated with the issuer of the contactless card, the account data of an account associated with the contactless card.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887